IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-WR-65,207-01


MICHAEL LYNN SMITH, Relator

v.

 HARRIS COUNTY DISTRICT CLERK, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
pertaining to cause number 645114-A in an unspecified District Court of Harris County, that more
than 35 days have elapsed, and that the application has not yet been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, the Harris County
District Clerk, is ordered to file a response with this Court by submitting the record on such
application or a copy of an order designating issues to be investigated, see McCree v. Hampton, 824
S.W.2d 578 (Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator
such that they are not filed pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, or that no applications
by Relator have been filed.  This application for leave to file a writ of mandamus will be held in
abeyance until the respondent has submitted the appropriate response.  Such response shall be
submitted within 30 days of the date of this order.

Filed: August 16, 2006
Do not publish